DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In view of the Appeal Brief filed on August 02, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below. To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                   
                                                                                                                                                                                     
Disposition of Claims
     Claims 1-6, 8-11, 13 and 15-17 are pending in this application.
     Claims 1-6 are withdrawn from consideration.
     Claims 8-11, 13 and 15-17 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over (ALGER – US 2012/0046852 A1), in view of (WEINSTEIN – WO 2013/006171 A1), further in view of (DIGRAZIA – WO 2014/051582 A1).

Regarding claims 8 and 15, ALGER (Fig. 1) disclose:
Viscosity control comprising:
a fuel line (fuel delivery line 13) between a temperature control unit (viscosity sensor 12 and heat exchanger 14) and an engine ([0012]: “the engine is not shown other than the fuel injection pump 11. It is assumed that the engine, including pump 11 and fuel injectors (not shown), has a fuel viscosity value that is optimum or otherwise desired for engine operation”);
a meter electronics (control unit 19).

But ALGER does not explicitly and/or specifically meet the following limitations: 
A) A Coriolis flow meter for controlling a viscosity in a fuel control system; a meter assembly fluidly coupled to a fuel line between a temperature control unit; wherein the meter electronics  is configured to: measure a density of the fuel with the meter assembly; determine a Coriolis flow meter viscosity of the fuel based on the density of the fuel using an empirically determined viscosity-density relationship of the fluid; generate a signal based on the Coriolis flow meter viscosity of the fuel; and provide the signal to the temperature control unit configured to control an engine viscosity of the fuel by controlling the temperature of the fuel provided to the Coriolis flow meter based on the Coriolis flow meter viscosity and the temperature control unit viscosity.

However, regarding limitation (A) above, WEINSTEIN (Fig. 3) discloses/teaches the fluid flow system 300 includes a fuel supply 301, a pipeline 302, a first sensor assembly 10 positioned in the pipeline 302, a fuel outlet 304, and a second sensor assembly 10' positioned in the pipeline 302. The pipeline 302 therefore provides a fluid communication path between the first and second sensor assemblies 10, 10'. The second sensor assembly 10' may comprise a similar sensor assembly as the first sensor assembly 10 as shown in FIG. 1. Typically, an engine or other fuel consuming device would be positioned between the first and second sensor assemblies 10, 10' in the fuel outlet 304; however, the device has been omitted from the figure to reduce the complexity of the drawing. FIG. 1 shows an example of a vibrating meter 5 in the form of a Coriolis flow meter comprising a sensor assembly 10 and one or more meter electronics 20. The meter electronics 20 is connected to the sensor assembly 10 via leads 100 to measure one or more flow characteristics of a material, such as, for example, density, mass flow rate, volume flow rate, totalized mass flow, temperature, and other information (WEINSTEIN [0045-0057]).

Further on, DIGRAZIA (Fig. 7) discloses/teaches that in some embodiments, the vibratory sensor 5 may comprise a vibratory tine sensor. Alternatively, in other embodiments the vibratory sensor 5 may comprise a vibratory conduit sensor. In some embodiments, the vibratory sensor 5 may comprise a vibratory densitometer 5 or a vibratory viscometer 5. Alternatively, the vibratory sensor 5 may comprise a Coriolis mass flow meter 5. The storage system 204 may store temperature-viscosity relational data 218, such as temperature- viscosity relational data 218 that may be used to translate viscosity measurements. The temperature- viscosity relational data 218 in some embodiments relates temperature to viscosity over a predetermined range of flow fluid temperatures. The temperature- viscosity relational data 218 in some embodiments relates temperature to viscosity for two or more flow fluids over a predetermined range of flow fluid temperatures. The temperature- viscosity relational data 218 in some embodiments comprises a polynomial equation. The temperature- viscosity relational data 218 in some embodiments comprises a polynomial equation of the predetermined polynomial order 223. The temperature- viscosity relational data 218 in some embodiments comprises a relational expression stored as a mathematical equation. The temperature- viscosity relational data 218 in some embodiments comprises a relational expression stored as a data structure (DIGRAZIA [0050-0070]).

In other words, WEINSTEIN (Fig. 3) teaches to one of ordinary skill in the art that a Coriolis mass flow meter can be used to monitor/control the temperature within a fuel delivery system for an engine like ALGER (Fig. 1) System. Further on, DIGRAZIA (Fig. 7) teaches that temperature-viscosity relational data can be store, such as temperature- viscosity relational data 218 and be used to translate viscosity measurements using a Coriolis mass flow meter.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fuel control system of ALGER incorporating a Coriolis flow meter as taught by WEINSTEIN and DIGRAZIA to optimize the fuel control system with updated viscosity to account with temperature variations.

Regarding claim 9, ALGER in view of WEINSTEIN and DIGRAZIA disclose the Coriolis flow meter according to claim 8, and further on ALGER in view of WEINSTEIN and DIGRAZIA also discloses:
wherein the meter electronics is further configured to provide the signal to a fuel injection controller configured to control an engine receiving the fuel from the Coriolis flow meter (Incorporating WEINSTEIN and DIGRAZIA into ALGER (Fig. 1), one skill in the art would have arrive at the claimed language: WEINSTEIN [0045-0057] and DIGRAZIA [0050-0070]).

Regarding claim 10, ALGER in view of WEINSTEIN and DIGRAZIA disclose the Coriolis flow meter according to claim 8, and further on ALGER in view of WEINSTEIN and DIGRAZIA also discloses:
wherein the meter electronics being configured to generate the signal based on the measured density comprises the meter electronics being configured to: 
compare the value of the measured density with a reference value; and 
generate a signal in proportion to the difference between the value of the measured density and the reference value (Incorporating WEINSTEIN and DIGRAZIA into ALGER (Fig. 1), one skill in the art would have arrive at the claimed language: WEINSTEIN [0045-0057] and DIGRAZIA [0050-0070]).

Regarding claim 11, ALGER in view of WEINSTEIN and DIGRAZIA disclose the Coriolis flow meter according to claim 8, and further on ALGER in view of WEINSTEIN and DIGRAZIA also discloses:
wherein the temperature control unit is comprised of 
a heater (as heat exchanger 14 disclosed in ALGER Fig. 1) configured to heat the fuel to reduce a viscosity of the fuel (Incorporating WEINSTEIN and DIGRAZIA into ALGER (Fig. 1), one skill in the art would have arrive at the claimed language: WEINSTEIN [0045-0057] and DIGRAZIA [0050-0070]).

Regarding claim 13, ALGER in view of WEINSTEIN and DIGRAZIA disclose the Coriolis flow meter according to claim 8, and further on ALGER in view of WEINSTEIN and DIGRAZIA also discloses:
wherein the measured density comprises a density of the fuel (Incorporating WEINSTEIN and DIGRAZIA into ALGER (Fig. 1), one skill in the art would have arrive at the claimed language: WEINSTEIN [0045-0057] and DIGRAZIA [0050-0070]).

Regarding claim 16, ALGER in view of WEINSTEIN and DIGRAZIA disclose the fuel control system according to claim 15, and further on ALGER in view of WEINSTEIN and DIGRAZIA also discloses:
wherein the Coriolis flow meter is configured to: 
measure a density of the fuel; and 
determine a viscosity of the fuel from the measured density (Incorporating WEINSTEIN and DIGRAZIA into ALGER (Fig. 1), one skill in the art would have arrive at the claimed language: WEINSTEIN [0045-0057] and DIGRAZIA [0050-0070]).

Regarding claim 17, ALGER in view of WEINSTEIN and DIGRAZIA disclose the fuel control system according to claim 15, and further on ALGER in view of WEINSTEIN and DIGRAZIA also discloses:
wherein the Coriolis flow meter is configured to:
determine a reference value and provide the reference value to the temperature control unit via the signal provided to the temperature control unit (Incorporating WEINSTEIN and DIGRAZIA into ALGER (Fig. 1), one skill in the art would have arrive at the claimed language: WEINSTEIN [0045-0057] and DIGRAZIA [0050-0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747